Exhibit 10.6.2

 

INVESTMENT TECHNOLOGY GROUP, INC.

 STOCK UNIT GRANT AGREEMENT

FOR EMPLOYEES

 

THIS GRANT AGREEMENT, dated as of                   (the “Date of Grant”), is
entered into by and between Investment Technology Group, Inc. (the “Company”), a
Delaware corporation, and                  , an employee of the Company’s direct
or indirect subsidiary (the “Employee”).

WHEREAS, the Employee has been awarded the following Grant under the Investment
Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the
“Plan”).  Capitalized terms used herein and not defined herein shall have the
meanings set forth in the Plan.  In the event of any conflict between this Grant
Agreement and the Plan, the Plan shall control.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows:

1.        Grant of Stock Units.  Subject to the terms and conditions set forth
in this Grant Agreement and the Plan, the Employee is hereby
awarded          Stock Units representing a generally nontransferable right to
receive one share of Company Stock, or a cash amount based on the value of one
share of Company Stock, as determined by the Committee in its sole discretion,
with respect to each underlying Stock Unit at a specified future date (the
“Stock Unit Grant”).

2.        Grant Subject to Plan Provisions.  This Stock Unit Grant is granted
pursuant to the Plan, the terms of which are incorporated herein by reference,
and in all respects shall be interpreted in accordance with the Plan.  The Plan
and the Plan prospectus are available on ITG Exchange; provided that paper
copies of the Plan and the Plan prospectus are available upon request by
contacting the Legal Department of the Company at ITG_Legal.  This Stock Unit
Grant is subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) the registration, qualification or listing of the shares issued under the
Plan, (b) changes in capitalization, (c) requirements of applicable law and (d)
all other Plan provisions.  The Committee has the authority to interpret and
construe this Grant Agreement pursuant to the terms of the Plan, and its
decisions are conclusive as to any questions arising hereunder.

3.        Stock Unit Account.  The Company shall establish and maintain a Stock
Unit bookkeeping account (the “Account”) on its records for the Employee and
shall record in the Account the number of Stock Units awarded to the
Employee.  No shares of stock shall be issued and no cash shall be paid to the
Employee at the time the Stock Unit Grant is made.

4.        Vesting of the Stock Unit Grant.  Subject to Section 5 below and the
other terms and conditions of this Grant Agreement and the Plan, one-third of
this Stock Unit Grant shall become vested                    if the Employee has
remained continuously employed by the Employer from the Date of Grant through
the vesting date and is in Good Standing (as

 

 





--------------------------------------------------------------------------------

 



 

defined below) on the vesting date; provided, however, that the Stock Unit Grant
shall become immediately vested in full (i) upon a Change in Control Termination
(as defined below) or (ii) upon the Employee’s Termination of Service (as
defined below) due to the Employee’s death or Disability (as defined below).  To
the extent the Change in Control Termination occurs during the six-month period
prior to the Change in Control, the Stock Unit Grant shall become vested in full
immediately prior to the Change in Control.  Unless otherwise provided by the
Committee, all amounts receivable in connection with any adjustments to the
Company Stock under Section 5(d) of the Plan shall be subject to the vesting
schedule in this Section 4.

5.        Termination of Service; Violation of Code of Conduct; [Financial
Restatement;] Forfeiture of Unvested Stock Unit Grant.

(a)         In the event of the Employee’s Termination of Service for any reason
other than due to the Employee’s (i) Change in Control Termination or (ii) death
or Disability, in each case, prior to the date the Stock Unit Grant otherwise
becomes vested in accordance with Section 4 above, the Stock Unit Grant shall
immediately be forfeited by the Employee.  [For non-Operating Committee members
only: In addition, whether or not the Employee incurs a Termination of Service,
in the event that the Employee materially breaches the Employer’s Code of
Business Conduct and Ethics, as such material breach is determined by the
Committee in its sole discretion, prior to the date the Stock Unit Grant
otherwise becomes vested in accordance with Section 4 above, the Committee may
determine, in its sole discretion, that all or a portion of the Stock Unit Grant
shall cease to vest effective as of the date of the Employee’s material breach,
subject to compliance with applicable law.]  [For Operating Committee members
only:  In addition, whether or not the Employee incurs a Termination of Service,
if, prior to the date the Stock Unit Grant otherwise becomes vested in
accordance with Section 4 above (i) the Employee materially breaches the
Employer’s Code of Business Conduct and Ethics, as such material breach is
determined by the Committee in its sole discretion, or (ii) the Company is
required to prepare a restated financial statement that is filed with an
external regulator because of material noncompliance of the Company with any
financial reporting requirement, whether or not such restatement involves
misconduct of the Employee, then the Committee may determine, in its sole
discretion, that the Stock Unit Grant shall cease to vest effective as of the
date of the material breach or the date on which the Company is notified of such
requirement, as applicable, in each case, subject to compliance with applicable
law.]

(b)         For purposes of this Agreement, the following terms have the
following meanings:

(i)          “Cause” means “Cause” as defined in an Employee’s Change in Control
Agreement or other applicable agreement with the Employing Entity, or if no such
agreement exists or the definition of “Cause” is specifically limited to such
applicable agreement, “Cause” means the occurrence of any one or more of the
following:  (i) the Employee’s willful failure to substantially perform the
Employee’s duties with the Employing Entity or the Company (other than any such
failure resulting from the Employee’s Disability), after a written demand for
substantial performance is delivered to the Employee that specifically
identifies the manner in which the Employing Entity believes that the Employee
has not substantially performed the Employee’s duties, and the Employee has
failed to remedy the situation within fifteen (15) business days of such written
notice from the Employing Entity; (ii) gross negligence in the





2

--------------------------------------------------------------------------------

 



 

performance of the Employee’s duties which results in material financial harm to
the Employing Entity or the Company; (iii) the Employee’s conviction of, or plea
of guilty or nolo contendere, to any felony or any other crime involving the
personal enrichment of the Employee at the expense of the Employing Entity or
the Company; (iv) the Employee’s willful engagement in conduct that is
demonstrably and materially injurious to the Employing Entity or the Company,
monetarily or otherwise; or (v) the Employee’s willful material violation of any
provision of the Company’s code of conduct.

(ii)         “Change in Control Termination” means (A)  the Employee’s
Involuntary Termination of Service within six months prior to the date on which
a Change in Control occurs, and it is reasonably demonstrated that such
termination (I) was at the request of a third party who has taken steps
reasonably calculated or intended to effect a Change in Control or (II)
otherwise arose in connection with, or anticipation of, a Change in Control or
(B) the Employee’s employment of service is terminated by Involuntary
Termination of Service or by the Employee for Good Reason upon or following a
Change in Control.

(iii)        “Disability” means an Employee’s becoming disabled within the
meaning of Section 22(e)(3) of the Code.

(iv)        “Good Standing” means the Employee is actively employed by the
Employing Entity on the vesting date and has not given a notice of resignation
to, or received a notice of termination from, the Employing Entity prior to such
date.

(v)         “Involuntary Termination of Service” means the Employee incurred a
Termination of Service on account of a Termination of Service by the Employing
Entity without Cause (other than death or Disability).

(vi)        “Termination of Service” means the Employee ceases to be employed by
the Employing Entity, the Company and all of the Company’s Subsidiaries.  An
Employee employed by a Subsidiary of the Company shall also be deemed to incur a
Termination of Service if such Subsidiary ceases to be a Subsidiary of the
Company and such Employee does not immediately thereafter become employed by the
Company or another Subsidiary of the Company.  Temporary absences from
employment because of illness, vacation or leave of absence and transfers among
Employers shall not be considered a Termination of Service.

6.         Settlement.  In settlement of the Stock Unit Grant, the Employee (or
the Employee’s heirs in the event of the Employee’s death) shall receive at the
time of vesting of the Stock Unit Grant in accordance with Section 4 above (but
not later than March 15 of the calendar year following the calendar year in
which the Stock Units vest), either a number of shares of Company Stock equal to
the number of vested Stock Units then held by the Employee, or a cash amount
equal to the value of the shares of Company Stock underlying the vested Stock
Units then held by the Employee, or a combination of cash and shares of Company
Stock, as determined by the Committee in its sole discretion, in each case
subject to reduction for withholding pursuant to Section 9 below.

7.         Rights and Restrictions.  The Stock Unit Grant shall not be
transferable, other than by will or under the laws of descent and distribution
(or pursuant to a beneficiary designation authorized by the Committee).  Prior
to vesting and settlement of the Stock Unit Grant, the Employee shall not have
any rights or privileges of a stockholder as to the shares of Company Stock
subject to the Stock Unit Grant and shall only have the rights and privileges of
a





3

--------------------------------------------------------------------------------

 



 

stockholder if and when the Stock Unit Grant is settled in shares of Company
Stock.  Specifically, prior to vesting and settlement of the Stock Unit Grant,
the Employee shall not have the right to receive dividends or the right to vote
such shares of Company Stock, nor shall the Employee have the right to sell,
assign, pledge, hypothecate, encumber, transfer or otherwise dispose of, in
whole or in part, the Stock Unit Grant, prior to vesting of the Stock Unit Grant
and shall only have such rights and privileges with respect to the shares of
Company Stock subject to the Stock Unit Grant if and when the Stock Unit Grant
is settled in shares of Company Stock.  The Employee shall not have any interest
in any fund or specific assets of the Employer by reason of this Stock Unit
Grant or the Account established for the Employee.

8.         Limitations.  Nothing herein shall limit the Company's right to issue
Company Stock, or Stock Units or other rights to purchase Company Stock subject
to vesting, expiration and other terms and conditions deemed appropriate by the
Company and its affiliates.  Nothing expressed or implied herein is intended or
shall be construed to confer upon or give to any Person, other than the parties
hereto, any right, remedy or claim under or by reason of this Grant Agreement or
of any term, covenant or condition hereof.

9.         Withholding.  At the time of settlement pursuant to Section 6 above,
and in accordance with any rules or regulations of the Committee then in effect,
the Company shall withhold an amount equal to the amount of the federal, state
or local taxes of any kind required by law to be withheld with respect to the
settlement, and in the event that the Stock Units are settled in Company Stock,
such withholding shall be pursuant to an automatic share withholding
procedure.  To the extent not withheld, the Employee shall pay to the Employing
Entity or make arrangements satisfactory to the Committee regarding payment of
any federal, state or local taxes of any kind required by law to be withheld at
any time with respect to the Stock Unit Grant and the Employing Entity shall, to
the extent permitted or required by law, have the right to deduct from any
payment of any kind otherwise due to the Employee, federal, state and local
taxes of any kind required by law to be withheld.

10.       Expenses of Issuance of Company Stock.  To the extent applicable, the
issuance of stock certificates hereunder shall be without charge to the
Employee.  The Company shall pay, and indemnify the Employee from and against
any issuance, stamp or documentary taxes (other than transfer taxes) or charges
imposed by any governmental body, agency or official (other than income taxes)
by reason of the issuance of any Company Stock.

11.       Terms are Binding.  The terms of this Grant Agreement shall be binding
upon the executors, administrators, heirs, successors, transferees and assignees
of the Employee and the Company.

12.       Compliance with Law.  The transfer of Company Stock hereunder shall be
subject to the terms, conditions and restrictions as set forth in the governing
instruments of the Company, Company policies, applicable federal and state
securities laws or any other applicable laws or regulations, and approvals by
any governmental or regulatory agency as may be required.  By signing this Grant
Agreement, the Employee agrees not to sell any Company Stock at a time when
applicable laws or the Company policies prohibit a sale.





4

--------------------------------------------------------------------------------

 



 

13.       References.  References herein to rights and obligations of the
Employee shall apply, where appropriate, to the Employee’s legal representative
or estate without regard to whether specific reference to such legal
representative or estate is contained in a particular provision of this Grant
Agreement.

14.       Notices.  Any notice required or permitted to be given under this
Grant Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently, by similar process, give notice of:

 

If to the Company:

 

Investment Technology Group, Inc.
One Liberty Plaza

165 Broadway

New York, NY 10006

Attention: General Counsel

 

If to the Employee:

 

At the Employee’s most recent address shown on the Employing Entity’s corporate
records, or at any other address at which the Employee may specify in a notice
delivered to the Company in the manner set forth herein.

15.       No Right to Continued Employment.  This Stock Unit Grant shall not
confer upon the Employee any right to continue in the employ of the Employing
Entity or any Employer nor shall this Stock Unit Grant interfere with the right
of the Employing Entity to terminate the Employee’s employment at any time.

16.       Section 409A.  It is intended that the Stock Unit Grant issued
hereunder shall be exempt from, or comply with, Section 409A of the Code (and
any regulations and guidelines issued thereunder) to the extent the Stock Unit
Grant is subject thereto, and the Stock Unit Grant shall be interpreted on a
basis consistent with such intent.  In no event shall the Employee, directly or
indirectly, designate the calendar year in which the cash or shares underlying
the Stock Unit Grant will be settled.  This Grant Agreement may be amended
without the consent of the Employee in any respect deemed by the Committee to be
necessary in order to preserve compliance with Section 409A of the Code.

17.       Costs.  In any action at law or in equity to enforce any of the
provisions or rights under this Grant Agreement, including any arbitration
proceedings to enforce such provisions or rights, the unsuccessful party to such
litigation or arbitration, as determined by the court in a final judgment or
decree, or by the panel of arbitrators in its award, shall pay the successful
party or parties all costs, expenses and reasonable attorneys' fees incurred by
the successful party or parties (including without limitation costs, expenses
and fees on any appeals), and if the successful party recovers judgment in any
such action or proceeding such costs, expenses and attorneys' fees shall be
included as part of the judgment.





5

--------------------------------------------------------------------------------

 



 

18.       Further Assurances.  The Employee agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Grant Agreement, including but not limited to all acts
and documents related to compliance with applicable federal and/or state
securities laws.

19.       Counterparts.  For convenience, this Grant Agreement may be executed
in any number of identical counterparts, each of which shall be deemed a
complete original in itself and may be introduced in evidence or used for any
other purposes without the production of any other counterparts.

20.       Governing Law.  This Grant Agreement shall be construed and enforced
in accordance with Section 19(h) of the Plan.

21.       Entire Agreement.  This Grant Agreement, together with the Plan, sets
forth the entire agreement between the parties with reference to the subject
matter hereof, and there are no agreements, understandings, warranties, or
representations, written, express, or implied, between them with respect to the
Stock Unit Grant other than as set forth herein or therein, all prior
agreements, promises, representations and understandings relative thereto being
herein merged.

22.       Amendment; Waiver.  This Grant Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants hereof may
be waived only by a written instrument executed by the parties hereto or, in the
case of a waiver, by the party waiving compliance.  Any such written instrument
must be approved by the Committee to be effective as against the Company.  The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same.  No waiver by any party of the breach of any term or provision
contained in this Grant Agreement, whether by conduct or otherwise, in any one
or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Grant Agreement.

23.       Severability.  Any provision of this Grant Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

24.       Recoupment Policy.  The Employee hereby agrees that the Employee will
be subject to any compensation clawback or recoupment policies that may be
applicable to the Employee as an employee of the Company or any of its
affiliates, as in effect from time to time and as approved by the Board or the
Committee, whether or not approved before or after the Date of Grant.

 

 

[SIGNATURE PAGE FOLLOWS]





6

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned have executed this Grant Agreement as of the
date first above written.

 

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

I hereby accept the Stock Unit Grant described in this Grant Agreement, and I
agree to be bound by the terms of the Plan and this Grant Agreement.  I hereby
further agree that all the decisions and determinations of the Committee shall
be final and binding.

 

 

 

 

 

 

 

[Insert Name of the Employee]

 

7

--------------------------------------------------------------------------------